              Case 1:19-cv-00660 Document 1-2 Filed 03/08/19 Page 1 of 2




              IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                                  Civil Division

Monique R. Davis                                      :
                                                      :
                               Plaintiff,             :
v.                                                    :       Civil No. 2019-CA-000178 V
                                                      :       Judge Jackson
WASHINGTON METROPOLITAN AREA                          :
TRANSIT AUTHORITY                                     :       Next Event: Initial Conf.
600 5th Street, N.W.                                  :       April 19, 2019 at 9:30 a.m.
Washington, DC 20001                                  :
                                                      :
                               Defendant.             :


                     NOTICE OF FILING OF NOTICE OF REMOVAL

          Defendant Washington Metropolitan Area Transit Authority (WMATA) hereby gives

notice that it has removed this entire case to the U.S. District Court for the District of Columbia

on November 27, 2018. That Court has assigned it Case No. . The case was removed pursuant

to, inter alia, Section 81 of the WMATA Compact, reprinted at D.C. CODE §9-1107.01 (81)

(2017).




                                                 1
            Case 1:19-cv-00660 Document 1-2 Filed 03/08/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal was electronically filed

and mailed, first class, postage prepaid, this 8th day of March 2019, to:



       Michael D. Reiter
       Benjamin T. Boscolo
       7852 Walker Drive, Suite 300
       Greenbelt, MD 20770




                                              /s/ Nicholas L. Phucas
                                              Nicholas L. Phucas #475163




                                                 2
